DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/17/2022. As directed by the amendment: claim(s) 1, 9, 24, and 35 has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-3, 5-8, 9, and 11-35 are presently pending in this application.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 5, 7, 9, 11-13, 24, 27-28, and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimer et al (US 2006/0049180) in view of Haimer et al (US 2004/0080089) (hereinafter referred to as “Haimer ‘089”) .
Regarding claim 1, Haimer discloses a device (Fig. 1 inductive shrink-fitting apparatus) for heating adapters for mounting tools for use in machine tools, comprising 
a base (Fig. 1 #23 plate) in which an adapter (Fig. 1 #7 tool holder) for inserting or removing a tool (Fig. 1 #1 rotary tool) can be arranged such that the insertion direction of the tool (Fig. 1 #1 rotary tool) extends towards the base (Fig. 1 #23 plate); 
and a heating part (Shown in the figure below) designed for heating the adapter (Fig. 1 #7 tool holder) arranged in the base (Fig. 1 #23 plate); 
the base  (Fig. 1 #23 plate) and the heating part (Shown in the figure below) being displaceable relative to one another in the insertion direction of the tool (Fig. 1 #1 rotary tool; The heating part is attached to an guide which vertically displaces and locks the heating part in place.); 
and wherein the base (Fig. 1 #23 plate) comprises a mounting device (Fig. 1 #17 holder receptacle) that is designed for retaining the adapter (Fig. 1 #7 tool holder) in a fixed manner on the base (Fig. 1 #23 plate) during heating.


    PNG
    media_image1.png
    581
    595
    media_image1.png
    Greyscale

However, Haimer does not disclose wherein conical surfaces the adapter and the mounting device are provided with elements for interlocking interaction for retaining the adapter on the base.
Nonetheless, Haimer ‘089 teaches wherein the adapter (Fig. 6 #73 tool shank) and the mounting device (Fig. 6 #75 supporting holder) (The conical shape of the tool shank and the mounting device are shown in the figure below.) are provided with elements forPage 4 of 10 Preliminary Amendment Atty. Docket: interlocking interaction (Fig. 6 #83 prismatic surfaces interacting with the walls of the adapter and #85 spring-loaded pressure element which clamps the adapter against the #83 prismatic surfaces. Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner considers the walls of the adapter and the spring-loaded pressure element to be equivalent to elements for interlocking because they perform the same function of securing the mounting device to the base.) for retaining the adapter on the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haimer by incorporating the elements for interlocking interaction as taught by Haimer ‘089 for the purpose of securing the adapter in the mounting device.

    PNG
    media_image2.png
    660
    597
    media_image2.png
    Greyscale



Regarding claim 2, Haimer in view of Haimer ‘089 teaches the device as appears above (see the rejection of claim 1), and Haimer further teaches wherein the heating part (Shown in the figure above) comprises at least one induction coil (Fig. 1 #15 induction coil) that is designed to heat the adapter (Fig. 1 #7 tool holder), arranged in the base (Fig. 1 #23 plate), by means of electromagnetic induction.
Regarding claim 5, Haimer in view of Haimer ‘089 teaches the device as appears above (see the rejection of claim 4), and Haimer further teaches wherein the mounting device (Fig. 1 #17 holder receptacle) comprises one or more apertures (Fig. 1 #55 concentric centering opening) in a portion thereof that encloses the entire periphery of the adapter (Fig. 1 #7 tool holder), wherein magnetisable elements ([0035] lines 9-12 ---“To this end, for example, a permanent magnet may be provided on the apparatus base, this permanent magnet interacting in a fixing manner with a magnetisable counterpart of the holder receptacle.”) extend through the one or more apertures towards the retained adapter.
Regarding claim 7, Haimer in view of Haimer ‘089 teaches the device as appears above (see the rejection of claim 4), and Haimer further teaches wherein a positioning means (Fig. 1 #19 guide) is further assigned to the base (Fig. 1 #23 plate), wherein the positioning means is designed to move relative to the mounting device (Fig. 1 #17 holder receptacle) when the heating part (Shown in the figure above) is displaced with respect to the base (Fig. 1 #23 plate), to be lockable with respect to the base (Fig. 1 #23 plate), and to form a stop for the heating part (Shown in the figure above) in a corresponding relative position with respect to the base (Fig. 1 #23 plate) in a locked state ([0042] lines 4-7 ---“The induction coil 15 is guided on a guide 19 in a vertically displaceable and lockable manner, so that it can be placed concentrically onto the sleeve part 11 from above.”).
Regarding claim 9, Haimer discloses a system comprising an adapter (Fig. 1 #7 tool holder) for mounting tools for use in machine tools, wherein the tool (Fig. 1 #1 rotary tool) extends out of the adapter (Fig. 1 #7 tool holder) on one side when mounted
and a device (Fig. 1 inductive shrink-fitting apparatus) for heating said adapter comprising:
a base (Fig. 1 #23 plate) in which the adapter (Fig. 1 #7 tool holder) is arranged such that an insert direction of the tool extends towards the insertion direction of the tool (Fig. 1 #1 rotary tool) extends towards the base (Fig. 1 #23 plate); 
and a heating part (Shown in the figure below) designed for heating the adapter (Fig. 1 #7 tool holder) arranged in the base (Fig. 1 #23 plate); 
the base  (Fig. 1 #23 plate) and the heating part (Shown in the figure below) being displaceable relative to one another in the insertion direction of the tool (Fig. 1 #1 rotary tool; The heating part is attached to an guide which vertically displaces and locks the heating part in place.); 
wherein the base (Fig. 1 #23 plate) comprises a mounting device (Fig. 1 #17  holder receptacle) that is designed for retaining the adapter (Fig. 1 #7 tool holder) in a fixed manner on the base (Fig. 1 #23 plate) during heating.


    PNG
    media_image1.png
    581
    595
    media_image1.png
    Greyscale

However, Haimer does not disclose wherein conical surfaces of the adapter and the mounting device are provided with elements for interlocking interaction for retaining the adapter on the base.
Nonetheless, Haimer ‘089 teaches wherein the adapter (Fig. 6 #73 tool shank) and the mounting device (Fig. 6 #75 supporting holder) (The conical shape of the tool shank and the mounting device are shown in the figure below.) are provided with elements forPage 4 of 10 Preliminary Amendment Atty. Docket: interlocking interaction (Fig. 6 #83 prismatic surfaces interacting with the walls of the adapter and #85 spring-loaded pressure element which clamps the adapter against the #83 prismatic surfaces. Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner considers the walls of the adapter and the spring-loaded pressure element to be equivalent to elements for interlocking because they perform the same function of securing the mounting device to the base.) for retaining the adapter on the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haimer by incorporating the elements for interlocking interaction as taught by Haimer ‘089 for the purpose of securing the adapter in the mounting device.

    PNG
    media_image2.png
    660
    597
    media_image2.png
    Greyscale

Regarding claim 11, Haimer in view of Haimer ‘089 teaches the system as appears above (see the rejection of claim 9), and Haimer ‘089 further teaches wherein (Fig. 6 #73 tool shank) and the mounting device (Fig. 6 #75 supporting holder) have complementary dimensions in a region of the interlocking interaction (Fig. 6 shows the adapter and mounting device having complementary dimensions as the adapter is inserted into and gripped by the walls and the pressure element to hold the adapter in place.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haimer in view of Haimer ‘089 by incorporating the elements for interlocking interaction as taught by Haimer ‘089 for the purpose of securing the adapter in the mounting device.
Regarding claim 12, Haimer in view of Haimer ‘089 teaches the system as appears above (see the rejection of claim 9), and Haimer further teaches wherein the adapter (Fig. 1 #7 tool holder) comprises a thin-walled portion (Fig. 1 #11 sleeve part) that surrounds the tool (Fig. 1 #1 rotary tool). 
Regarding claim 13, Haimer in view of Haimer ‘089 teaches the system as appears above (see the rejection of claim 9), and Haimer further teaches wherein comprising a plurality of adapters ([0036] lines 12-23 ---“ In a preferred configuration avoiding this disadvantage, provision is therefore made for the holder receptacle, on its top side, to have a centring opening for the concentric fixing of an adapter intended for accommodating a tool holder, the centring opening being adapted to a plurality of adapters of different tool holders, and for each of the adapters to which the centring opening is adapted to have on its top side a reference surface which is parallel to the table surface and whose distance from the table surface, when an adapter is inserted into the centring opening, is the same for the adapters to which the centring opening is adapted.”), 
and Haimer ‘089 further teaches which comprise identical elements for interlocking interaction (Fig. 6 #83 prismatic surfaces interacting with the walls of the adapter and #85 spring-loaded pressure element which clamps the adapter against the #83 prismatic surfaces) with the mounting device and differ in their outer dimensions.
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the elements for interlocking interaction for a plurality of adapters, since it has been held that mere duplication of parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haimer by incorporating the elements for interlocking interaction as taught by Haimer ‘089 for the purpose of securing the adapter in the mounting device.
Regarding claim 24, Haimer discloses a method for inserting a tool into the adapter or for removing the tool from the adapter of the system of claim 9, comprising: 
displacing the heating part (Shown in the figure below) with respect to the base (Fig. 1 #23 plate) until the adapter (Fig. 1 #7 tool holder) is located in a heating region of the heating part (Shown in the figure below); 
operating the heating part (Shown in the figure below) in order to heat and expand the adapter (Fig. 1 #7 tool holder) ([0043] lines 1-3 ---“In the example shown in FIG. 1, the tool holder 7 is inductively heated for the thermal expansion of its locating opening 5.”); 
inserting a tool (Fig. 1 #1 rotary tool) into the adapter (Fig. 1 #7 tool holder) or removing the tool from the adapter ([0045] lines 12-15 ---“After that, the induction heating device is switched on until the sleeve part 11 has heated up to such an extent that the shank 13 of the rotary tool 1 can be inserted into the locating opening 5.”); 
and removing the adapter (Fig. 1 #7 tool holder) from the mounting device (This limitation is performed by the operator.) with the interlocking action released.
However, Haimer does not disclose retaining the adapter in the mounting device by the elements for interlocking interaction of claim 9.
Nonetheless, Haimer ‘089 further teaches retaining the adapter in the mounting device by the elements for interlocking interaction of claim 9 ([0045] lines 1-5 ---“ As FIGS. 5 and 6 show, the supporting holder 75 comprises a plurality of such recesses 79 provided with a supporting projection 81, with prismatic surfaces 83 and with pressure elements 85, the dimensions of these recesses 79 being adapted to different shank diameters of tools.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haimer by incorporating the retaining step as taught by Haimer ‘089 for the purpose of securing the tool holder for heating and insertion of the shank of the rotary tool.
Regarding claim 27, Haimer in view of Haimer ‘089 teaches the system as appears above (see the rejection of claim 9), and Haimer further teaches wherein the adapter (Fig. 3 collet chuck) has outer dimensions of a collet ([0024] lines 1-2 ---“The tool holder may be a conventional chuck, such as, for example, a collet chuck or another chuck.” It intuitively follows that the collet included in the adapter will have dimensions that will fit the adapter.).
Regarding claim 28, Haimer in view of Haimer ‘089 teaches the system as appears above (see the rejection of claim 11), but does not teach wherein the adapter and the mounting device are formed as a female and male taper, respectively.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the adapter and the mounting device having a female and male taper, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 31, Haimer in view of Haimer ‘089 teaches the method as appears above (see the rejection of claim 24), and Haimer teaches wherein further comprising: cooling the adapter such that the adapter shrinks and firmly encloses the tool ([0002] lines 11-17 ---“The outside diameter of the shank is slightly larger than the nominal inside diameter of the locating opening, so that, when the sleeve part has cooled down, the latter holds the shank in an interference fit. In order to accelerate the cooling, cooling collars through which a cooling liquid flows and which can be subsequently put onto the sleeve part of the tool holder are provided.” 
Regarding claim 32, Haimer in view of Haimer ‘089 teaches the method as appears above (see the rejection of claim 24), and Haimer teaches wherein further comprising cooling the adapter prior to removing it from the mounting device ([0005] lines 7-9 ---“ The pneumatic pressure is maintained until the tool holder has sufficiently cooled down and fixes the rotary tool.” Examiner interprets that the adapter must still be inside the mounting device since pneumatic pressure is being maintained on the tool until the tool holder is sufficiently cooled.).


    PNG
    media_image1.png
    581
    595
    media_image1.png
    Greyscale

Regarding claim 33, Haimer discloses a device (Fig. 1 inductive shrink-fitting apparatus) for heating adapters for mounting tools for use in machine tools, comprising 
a base (Fig. 1 #23 plate) in which an adapter (Fig. 1 #7 tool holder) for inserting or removing a tool (Fig. 1 #1 rotary tool) can be arranged such that the insertion direction of the tool (Fig. 1 #1 rotary tool) extends towards the base (Fig. 1 #23 plate); 
(Shown in the figure below) designed for heating the adapter (Fig. 1 #7 tool holder) arranged in the base (Fig. 1 #23 plate); 
the base  (Fig. 1 #23 plate) and the heating part (Shown in the figure below) being displaceable relative to one another in the insertion direction of the tool (Fig. 1 #1 rotary tool; The heating part is attached to an guide which vertically displaces and locks the heating part in place.); 
and wherein the base (Fig. 1 #23 plate) comprises a mounting device (Fig. 1 #17 holder receptacle) that is designed for retaining the adapter (Fig. 1 #7 tool holder) in a fixed manner on the base (Fig. 1 #23 plate) during heating.


    PNG
    media_image1.png
    581
    595
    media_image1.png
    Greyscale


Nonetheless, Haimer ‘089 teaches wherein the adapter (Fig. 6 #73 tool shank) and the mounting device (Fig. 6 #75 supporting holder) are provided with elements forPage 4 of 10 Preliminary Amendment Atty. Docket: interlocking interaction (Fig. 6 #83 prismatic surfaces interacting with the walls of the adapter and #85 spring-loaded pressure element which clamps the adapter against the #83 prismatic surfaces. Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner considers the walls of the adapter and the spring-loaded pressure element to be equivalent to elements for interlocking because they perform the same function of securing the mounting device to the base.) for retaining the adapter on the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haimer by incorporating the elements for interlocking interaction as taught by Haimer ‘089 for the purpose of securing the adapter in the mounting device.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the elements for interlocking interaction for retaining the adapter on the base to enclose the adapter over the entire periphery of the adapter when retaining the adapter, since Applicant has not discloses 
Regarding claim 34, Haimer discloses a system comprising an adapter (Fig. 1 #7 tool holder) for mounting tools for use in machine tools, wherein the tool (Fig. 1 #1 rotary tool) extends out of the adapter (Fig. 1 #7 tool holder) on one side when mounted
and a device (Fig. 1 inductive shrink-fitting apparatus) for heating said adapter comprising:
a base (Fig. 1 #23 plate) in which the adapter (Fig. 1 #7 tool holder) is arranged such that an insert direction of the tool extends towards the insertion direction of the tool (Fig. 1 #1 rotary tool) extends towards the base (Fig. 1 #23 plate); 
and a heating part (Shown in the figure below) designed for heating the adapter (Fig. 1 #7 tool holder) arranged in the base (Fig. 1 #23 plate); 
the base  (Fig. 1 #23 plate) and the heating part (Shown in the figure below) being displaceable relative to one another in the insertion direction of the tool (Fig. 1 #1 rotary tool; The heating part is attached to an guide which vertically displaces and locks the heating part in place.); 
(Fig. 1 #23 plate) comprises a mounting device (Fig. 1 #17  holder receptacle) that is designed for retaining the adapter (Fig. 1 #7 tool holder) in a fixed manner on the base (Fig. 1 #23 plate) during heating.


    PNG
    media_image1.png
    581
    595
    media_image1.png
    Greyscale

However, Haimer does not disclose wherein the adapter and the mounting device are provided with elements for interlocking interaction for retaining the adapter on the base, or wherein the elements for interlocking interaction for retaining the adapter on the base are designed to enclose the adapter over the entire periphery of the adapter when retaining the adapter.
Haimer ‘089 teaches wherein the adapter (Fig. 6 #73 tool shank) and the mounting device (Fig. 6 #75 supporting holder) are provided with elements forPage 4 of 10 Preliminary Amendment Atty. Docket: interlocking interaction (Fig. 6 #83 prismatic surfaces interacting with the walls of the adapter and #85 spring-loaded pressure element which clamps the adapter against the #83 prismatic surfaces. Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner considers the walls of the adapter and the spring-loaded pressure element to be equivalent to elements for interlocking because they perform the same function of securing the mounting device to the base.) for retaining the adapter on the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haimer by incorporating the elements for interlocking interaction as taught by Haimer ‘089 for the purpose of securing the adapter in the mounting device.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the elements for interlocking interaction for retaining the adapter on the base to enclose the adapter over the entire periphery of the adapter when retaining the adapter, since Applicant has not discloses that designing the elements for interlocking interaction for retaining the adapter on the base to enclose the adapter over the entire periphery of the adapter when retaining the adapter solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the elements for interlocking interaction not enclosing the adapter over the entire periphery of the adapter when retaining the 
Regarding claim 35, Haimer discloses a method for inserting a tool into the adapter or for removing the tool from the adapter of the system of claim 9, comprising: 
displacing the heating part (Shown in the figure below) with respect to the base (Fig. 1 #23 plate) until the adapter (Fig. 1 #7 tool holder) is located in a heating region of the heating part (Shown in the figure below); 
operating the heating part (Shown in the figure below) in order to heat and expand the adapter (Fig. 1 #7 tool holder) ([0043] lines 1-3 ---“In the example shown in FIG. 1, the tool holder 7 is inductively heated for the thermal expansion of its locating opening 5.”); 
inserting a tool (Fig. 1 #1 rotary tool) into the adapter (Fig. 1 #7 tool holder) or removing the tool from the adapter ([0045] lines 12-15 ---“After that, the induction heating device is switched on until the sleeve part 11 has heated up to such an extent that the shank 13 of the rotary tool 1 can be inserted into the locating opening 5.”); 
and removing the adapter (Fig. 1 #7 tool holder) from the mounting device (This limitation is performed by the operator.) with the interlocking action released.
However, Haimer does not disclose retaining the adapter in the mounting device by the elements for interlocking interaction of claim 9.
Nonetheless, Haimer ‘089 further teaches retaining the adapter in the mounting device by the elements for interlocking interaction of claim 9 ([0045] lines 1-5 ---“ As FIGS. 5 and 6 show, the supporting holder 75 comprises a plurality of such recesses 79 provided with a supporting projection 81, with prismatic surfaces 83 and with pressure elements 85, the dimensions of these recesses 79 being adapted to different shank diameters of tools.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haimer by incorporating the retaining step as taught by Haimer ‘089 for the purpose of securing the tool holder for heating and insertion of the shank of the rotary tool.

Claims 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimer et al (US 2006/0049180) in view of Haimer et al (US 2004/0080089) (hereinafter referred to as “Haimer ‘089”) as applied to claim 9, further in view of Haimer et al (US 2017/0036275) (hereinafter referred to “Haimer ‘275).
Regarding claim 16, Haimer in view of Haimer ‘089 teaches the system as appears above (see the rejection of claim 9), but does not teach wherein the adapter has a cylindrical outer contour in portions, the outer contour being provided in an axial direction between a first portion and a second portion, wherein each of the first portion and the second portion has a conical outer contour.
Nonetheless, Haimer ‘275 teaches wherein the adapter (Fig. 3 collet chuck) has a cylindrical outer contour (Shown in the figure below) in portions, the outer contour (Shown in the figure below) being provided in n axial direction between a first portion and a second portion (The first and second portions are shown in the figure below and the contour is shown to be between the two portions.) wherein each of the first portion and the second portion has a conical outer contour (Both portions are shown to be conical.).

    PNG
    media_image3.png
    593
    566
    media_image3.png
    Greyscale

Regarding claim 17, Haimer in view of Haimer ‘089 and Haimer ‘275 teaches the adapter as appears above (see the rejection of claim 16), but does not teach wherein the outer contour that is cylindrical in portions has an outer diameter that is greater than that of the first portion having the conical outer contour and smaller than that of the second portion having the conical outer contour.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the size of the outer diameters of the first, second, and contour portions, for the purpose of sizing the adapter to fit a specific configuration, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 18, Haimer in view of Haimer ‘089 and Haimer ‘275 teaches the system as appears above (see the rejection of claim 9), but does not teach wherein the adapter comprises an external thread.
Nonetheless, Haimer ‘275 teaches wherein the adapter (Fig. 3 collet chuck) comprises an external thread (Fig. 3 #15 thread groove).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haimer in view of Haimer ‘089 and Haimer ‘275 by incorporating the external thread as taught by Haimer ‘275 for the purpose of providing a securing structure for the adapter.
Regarding claim 19, Haimer in view of Haimer ‘089 and Haimer ‘275 teaches the adapter as appears above (see the rejection of claim 18), and Haimer ‘275 further teaches wherein the adapter comprises a multi-start external thread ([0091] lines 1-4 ---“ In conclusion, it should additionally be noted that the rolling element screw drive can also include a plurality of thread grooves in the chuck body and collet. These then each constitute a kind of multi-start thread.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haimer in view of Haimer ‘089 and Haimer ‘275 by incorporating the multi-start external thread as taught by Haimer ‘275 for the purpose of providing a securing structure for the adapter.
Regarding claim 20, Haimer in view of Haimer ‘089 and Haimer ‘275 teaches the adapter as appears above (see the rejection of claim 16), and Haimer ‘275 further teaches wherein the external thread (Fig. 3 #15 thread groove) is formed in the first portion (Shown in the figure below) having the conical outer contour.




    PNG
    media_image3.png
    593
    566
    media_image3.png
    Greyscale


Regarding claim 21, Haimer in view of Haimer ‘089 and Haimer ‘275 teaches the systems appears above (see the rejection of claim 20), and Haimer ‘275 further teaches wherein a contact surface (Interpreted as the bottom wall formed inside the grooves of the threads.) is formed between the thread turns in the first portion having 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the size of the contact surface to be wider than half a groove width of one thread turn, for the purpose of sizing the adapter to fit a specific configuration, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haimer in view of Haimer ‘089 and Haimer ‘275 by incorporating the contact surface as taught by Haimer ‘275 for the purpose of providing a surface for mating the threads of the adapter and the mounting device.
	Regarding claim 22, Haimer in view of Haimer ‘089 and Haimer ‘275 teaches  the system as appears above (see the rejection of claim 16), and Haimer further teaches wherein the adapter is free (Fig. 1 #7 tool holder) of axial slots (The tool holder does not comprises axial slots. The term slot does not appear in the teachings of Haimer.).
	Regarding claim 23, Haimer in view of Haimer ‘089 and Haimer ‘275  teaches the system as appears above (see the rejection of claim 16), and Haimer ‘275 further teaches wherein the adapter (Fig. 1 #7 tool holder) comprises at least one groove (Fig. 1 #5 opening) that is open towards the tool.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimer et al (US 2006/0049180) in view of Haimer et al Haimer et al (US 2004/0080089) as applied to claim 1, in view of Voglewede et al (US 2016/0001359).
Regarding claim 3, Haimer in view of Haimer ‘089 teaches the device as appears above (see the rejection of claim 1), but Haimer does not teach wherein the mounting device is made of a material that is at least one of electrically conductive or magnetically weakly conductive.
Nonetheless, Voglewede teaches wherein the mounting device (Fig. 6 #102 mold) is made of a material that is at least one of electrically conductive or magnetically weakly conductive ([0023] lines 7-9 ---“ Mold 102, gauge ring 110, and funnel 120 may be formed from graphite or other suitable materials known to those skilled in the art.” Graphite is known to be electrically conductive.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haimer in view of Haimer ‘089 by incorporating the graphite material for the holder as taught by Voglewede for the purpose of selecting a material that will resist magnetism during heating of the tool adapter.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimer et al (US 2006/0049180) in view of Haimer et al (US 2004/0080089) as applied to claim 4, in view of Haimer et al (US 2011/0284525) (hereinafter referred to as “Haimer ‘525”).
Regarding claim 6, Haimer in view of Haimer ‘089 teaches the device as appears above (see the rejection of claim 4), but Haimer does not teach wherein the heating part furthermore comprises a stop portion that is designed to come into contact with the retained adapter at a specified relative position of the heating part with respect to the base, during displacement of the heating part relative to the base.
	Nonetheless, Haimer ‘525 teaches wherein the heating part (Fig. 2 inductive clamping and unclamping device) furthermore comprises a stop portion (Fig. 2 #54 stop bars) that is designed to come into contact with the retained adapter (Fig. 1 #1 tool holder) at a specified relative position of the heating part (Fig. 2 inductive clamping and unclamping device) with respect to the base, during displacement of the heating part (Fig. 2 inductive clamping and unclamping device) relative to the base.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating part of Haimer by incorporating the stop portion as taught by Haimer ‘525 for the purpose of acting as a stop relative to the free face of the clamping sleeve by restricting movement of the tool holder.

Claims 14-15 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimer et al (US 2006/0049180) in view of in view of Haimer et al (US 2004/0080089) as applied to claim 9, in view of Bernhardt et al (US 2009/0152823).
Regarding claim 14, Haimer in view of Haimer ‘089 teaches the system as appears above (see the rejection of claim 9), but does not teach further comprising a  for use in a machine tool, which chuck is designed to receive the adapter or one of the adapters.
Nonetheless, Bernhardt teaches further comprising a collet chuck (Fig. 7 #110 collet assembly) for use in a machine tool, which chuck is designed to receive the adapter or one of the adapters ([0041] lines 12-15 ---“The assembly 110 is also capable of supporting a work piece 22 held in place by a collet 120 (FIG. 7) or a jaw chuck 34 (FIG. 8), as with the previous embodiment.” Examiner interprets the term “work pieces” to include adapters.)  . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haimer in view of Haimer ‘089 by incorporating the collet assembly as taught by Bernhardt for the purpose of clamping or gripping work pieces or tools.
Regarding claim 15, Haimer in view of Haimer ‘089 and Bernhardt teaches the system as appears above (see the rejection of claim 14), and Bernhardt further teaches wherein the collet chuck (Fig. 7 #110 collet assembly) is furthermore designed to selectively receive at least one of the adapters or a collet ([0003] lines 1-2 ---“Collet chucks are used to clamp or grip work pieces or tools in turning machines, such as lathes.” Examiner interprets the term “work pieces” to include adapters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haimer in view of Haimer ‘089 by incorporating the collet assembly as taught by Bernhardt for the purpose of clamping or gripping work pieces or tools.
Regarding claim 29, Haimer in view of Haimer ‘089 and Bernhardt teaches the system as appears above (see the rejection of claim 14), and Haimer in view of Haimer ‘089 and Bernhardt further teaches wherein the collet chuck is formed such that, in a received state thereof, a thin-walled portion of the adapter protrudes beyond the collet chuck in the axial direction (The combination of Haimer in view of Haimer ‘089 and Bernhardt teaches this limitation. The collet chuck of Bernhardt would hold the adapter of Haimer in such a way that the thin-walled portion of the adapter protrudes beyond the collet chuck of Bernhardt. The thin-walled portion is exposed to the heating part as a result of this configuration.).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimer et al (US 2006/0049180) in view of Haimer et al (US 2004/0080089) as applied to claim 1, in view of Neukamm et al (US 2019/0162419).
Regarding claim 26, Haimer in view of Haimer ‘089 teaches the device as appears above (see the rejection of claim 1), but does not teach wherein the mounting device is made of a non- conductive material.
Nonetheless, Neukamm teaches wherein the mounting device (Fig. 1 #3 coupling element) is made of a non- conductive material ([0047] lines 1-2 ---“The coupling element 3 may be made of an electrically non-conductive material, specifically plastic.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mounting device of Haimer in view of .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimer et al (US 2017/0036275) as applied to claim 23, in view of Haimer et al (US 2016/0107284) (hereinafter referred to as “Haimer ‘284”).
Regarding claim 30, Haimer ‘275 teaches the adapter as appears above (see the rejection of claim 23), but does not teach wherein the adapter comprises at least one channel for guiding coolant.
	Nonetheless, Haimer ‘284 teaches wherein the adapter comprises at least one channel for guiding coolant (Abstract ---“At least one channel for transporting coolant or lubricant, the channel leading to the outer circumference of the holding pin, is arranged in the tool holder.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter of Haimer ‘275 by incorporating the channel for coolant as taught by Haimer ‘284 for the purpose of guiding coolant to cool the adapter.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
For independent claims 1 and 9:
Applicant argues that the cited prior art does not teach the adapter and mounting device having conical surfaces. Examiner respectfully disagrees.


    PNG
    media_image2.png
    660
    597
    media_image2.png
    Greyscale

	For independent claim 24:
	Applicant argues offers the same argument as for claims 1 and 9. Examiner respectfully disagrees. 
The cited prior art teaches an equivalent to the claimed elements for interlocking and also teaches the adapter and mounting device having conical surfaces.

For independent claims 33-35:

The figure below shows an adapter having a conical surface. Also, para. [0061] describes the shape of the adapter as conical. It follows that the elements for interlocking interaction and the adapter will have complimentary shapes. 
	
    PNG
    media_image4.png
    622
    711
    media_image4.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761